301 F.3d 187
C. F. Trust, Incorporated; Atlantic Funding Corporation, Plaintiffs-Appellees,v.First Flight Limited Partnership, Defendant-Appellant, and Birchwood Organization, Incorporated; Birchwood Holdings Group, Incorporated; Maryland Air Industries, Incorporated; Pvd Limited Partnership; Occoquan Limited Partnership; Carnett Commercial Investors, Incorporated; Barrie M. Peterson; Barrie M. Peterson, Trustee; Nancy A. Peterson; Scott Peterson; Doe Entities 1-10, Defendants.
No. 01-1753
United States Court of Appeals, Fourth Circuit.
Argued June 4, 2002.
Decided August 20, 2002.

1
THIS CASE HAS BEEN WITHDRAWN FROM THE BOUND VOLUME AT THE REQUEST OF THE COURT. SEE 306 F.3d 126.